Mr. Presiding Justice Graves, specially concurring. Specially concurring contracts should always be construed and enforced according to the manifest intention of the parties, if the same can lawfully be done without doing violence to the language employed in them. It is obvious that the contract here involved was intended to be and in fact was for the purchase and sale of corn at a specific price to he delivered at a specific place on or before a specific time, with the option on the part of appellant to require delivery at an earlier date if it should so elect. There is nothing-in the language employed, the evidence offered, or the experience of. men to suggest a contrary meaning. The attempt to distort this contract so as to mean something else is, to my mind, a subterfuge which would not have been resorted to by or for appellee if the price of corn had not advanced. Appellee should he held liable for his failure to perform his contract.